Citation Nr: 9911196	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  94-31 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Evaluation of service-connected bilateral hearing loss, 
currently rated as noncompensably disabling.

4.  Evaluation of service-connected right foot disability, 
including a claw deformity of the second toe and hallux 
valgus with arthritis, currently rated as 10 percent 
disabling.

5.  Evaluation of service-connected left foot hallux valgus 
with arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
following a December 1993 decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims of service 
connection for a back disability and right knee disability.  
The December 1993 decision also awarded service connection 
for bilateral hearing loss, a right foot claw deformity of 
the second toe, right foot hallux valgus, and left foot 
hallux valgus.  Zero percent ratings were assigned to each, 
effective from October 1, 1993. 

Thereafter, by a July 1995 hearing officer's decision, a 10 
percent rating was assigned for left foot hallux valgus with 
arthritis, and for right foot hallux valgus with arthritis 
and claw deformity of the second toe.  Both ratings were made 
effective from October 1,1993.  



FINDINGS OF FACT

1.  No competent medical evidence has been submitted showing 
that a back disability is attributable to military service or 
events coincident therewith.

2.  No competent medical evidence has been submitted showing 
that a right knee disability is attributable to military 
service or events coincident therewith.

3.  The veteran has hearing loss in each ear that equates to 
a numeric designation of I under applicable VA regulations.

4.  The veteran's right foot disability is manifested by 
moderate bulging of the medial border, moderate hallux of the 
great toe without deviation at the metatarsophalangeal joint, 
clawing of the right second toe, a callus over the proximal 
interphalangeal joint of the right second toe and mild 
generalized degenerative arthritis of the left foot.  

5.  The veteran's left foot disability is manifested by 
moderate bulging of the medial border, hallux valgus with 
medial deviation of about 25 degrees, a callus over the 
proximal interphalangeal joint of the great toe, and 
degenerative arthritis with spur formation and narrowing of 
the joint spaces.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a back disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  A rating greater than zero percent for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).

4.  A rating greater than 10 percent for right foot hallux 
valgus with arthritis and claw deformity of the second toe is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5278, 5280, 5284) 
(1998).

5.  A rating greater than 10 percent for left foot hallux 
valgus with arthritis is not warranted.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5280, 
5284) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran and his representative contend that he first 
started having back pain while in military service and that 
this pain was the first sign of the degenerative joint 
disease that was later diagnosed.  It is also contended that 
the veteran injured his right knee in service when playing 
football, and later when jumping off a truck, and that he has 
had chronic pain since that time.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Initially, the Board notes that a person who submits a claim 
for VA benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  Only if the 
claimant meets this burden does VA have the duty to assist in 
developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Epps v. Gober, 126 F.3d 1464, 1468-69 
(Fed. Cir. 1997).  If the claimant does not meet this initial 
burden, the appeal must fail because, in the absence of 
evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

As for the veteran's claim of service connection for a back 
disability, the Board notes that service medical records 
include an October 1975 treatment record that shows that the 
veteran reported a neck and right shoulder injury following a 
fall.  The diagnosis was probable musculoskeletal injury.  A 
subsequent neck X-ray was unremarkable except for exaggerated 
lordosis. 

Next, as to the claim of service connection for a right knee 
disability, service medical records show that, in September 
1976, the veteran sought treatment because he twisted his 
right knee playing football.  The diagnosis was right knee 
sprain.  The veteran was placed on crutches.  Subsequently, 
in December 1976, the veteran re-injured his knee when 
jumping from a truck.  Examination showed the leg to be 
grossly unstable.  (The Board notes that the December 1976 
record does not say which knee the veteran injured.)  
Thereafter, in April 1983, the veteran sought treatment for 
right knee pain.  However, on examination, the knee was 
stable, had full range of motion, and was not tender.  An 
October 1983 physical therapy record shows that the veteran 
received an injection in his right knee.  Lastly, a May 1993 
record shows that the veteran complained of an eight-day 
history of right knee pain. 

At a November 1993 VA examination, the veteran complained 
that squatting or sitting for a period of a few minutes 
aggravated his knee condition.  On examination, the right 
knee was normal.  There was no swelling or deformity, and he 
had full range of motion.  There was no instability, 
McMurray's sign was negative, and X-rays were normal.  The 
diagnosis was a history of trauma to the right knee with no 
residuals evident.  

The veteran testified at a personal hearing at the RO in 
October 1994.  He said that he injured his back during 
military service when performing lifting as required by his 
job.  At that time he was treated with anti-pain medication 
and by being given light duty.  As for his right knee 
disability, he testified that he twisted it in service which 
twisting caused ligament damage.  He reported that his knee 
was aspirated and placed in a cast for six weeks.  However, 
because he had an office job at the time, he was not placed 
on limited duty.  He testified that his knee popped out with 
walking.

At a May 1995 VA examination, the veteran reported no history 
of a specific back injury.  He stated that he simply began to 
have pain and stiffness in his lower back about eight years 
earlier.  He complained of periodic pain and stiffness with 
attacks every two months.  On examination, range of motion 
was limited.  X-ray evidence showed degenerative arthritis.  
The diagnosis was lumbar spine degenerative joint disease.

The May 1995 VA examination report regarding the veteran's 
right knee shows that he complained that his knee gave out 
periodically, even on even ground.  He said that squatting 
aggravated his condition.  However, on examination no adverse 
symptomatology was seen (no swelling or deformity; no 
tenderness; painless and full range of motion; no laxity; 
negative McMurray's sign; and normal X-rays).  The diagnosis 
was chronic right knee strain.

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between back disability or right knee 
disability and military service.  Likewise, no medical 
opinion has been presented that tends to show a relationship 
between any such disabilities and the veteran's complaints of 
continued symptoms since service.  Evidence showing a medical 
diagnosis more than a year following the veteran's release 
from military service is not helpful to the veteran's claim 
of service connection, except that such evidence does indeed 
confirm that the veteran experiences current disability.  
Caluza, supra; 38 C.F.R. §§ 3.307, 3.309 (when arthritis is 
manifested to a degree of 10 percent or more within one year 
from the date of termination of certain military service, 
such disease shall be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service).  Because the 
veteran was first diagnosed with lumbar spine degenerative 
joint disease more than one year after his separation from 
service, the one-year presumption does not aid the veteran in 
his attempt to submit a well-grounded claim.  Id.  

The Board has considered the contentions of the veteran made 
through testimony at his personal hearing, through written 
statements filed with the RO, and through statements to 
physicians.  However, these statements do not provide the 
requisite medical nexus.  While the veteran is competent to 
provide information as to the visible symptoms he experienced 
during and after service, he has not been shown to be 
competent to provide the medical opinion evidence necessary 
to make his claims of service connection well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993) (persons without medical 
expertise are not competent to offer medical opinions); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Bostain v. West, 
11 Vet. App. 124 (1998).  Furthermore, the Board is not 
required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet.App. 406 (1995); Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

It has also been suggested that the Board should determine 
whether the RO complied with M21-1, Part III,  1.03(a) 
(Change 50) (Feb. 23, 1996) and M21-1, Part VI,  2.10(f) 
(Change 48) (Aug. 5, 1996).  The provisions of M21-1 Part VI, 
 2.10(f) provide that "the duty to assist will prevail 
while development is undertaken."  A careful reading of this 
provision clearly shows that the initiation of this 
"development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Epps, supra.  Consequently, development is 
undertaken pursuant to M21-1 Part VI,  2.10(f) only after 
the veteran has presented a well-grounded claim.  As the 
veteran has not done so here, M21-1 Part VI,  2.10(f) is not 
applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim."  Robinette 
v. Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the veteran 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit v. Brown, 5 Vet. App. 91 (1993), in 
which the Court stated that, "[i]f the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist 
[under 38 U.S.C.A. § 5107(a)] in the [evidentiary] 
development of the claim."  Grottveit at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until a veteran has 
submitted a well-grounded claim, VA is under no duty to 
assist the veteran in establishing the evidentiary elements 
of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the veteran's application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
veteran's application is incomplete, the Board finds that the 
RO complied with 38 U.S.C.A. § 5103 and  1.03(a).  
Therefore, contrary to the representative's contentions in a 
January 1999 written presentation, the Board has no duty to 
assist the veteran.

The representative has also requested consideration of the 
benefit-of-the-doubt doctrine; however, this principle does 
not apply until the veteran has submitted a well-grounded 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



II.  Rating Issues

The veteran and his representative contend that the veteran's 
service-connected bilateral hearing loss, and right and left 
foot disabilities are manifested by symptomatology that 
warrants the assignment of higher disability evaluations.  It 
is also requested that the veteran be afforded the benefit of 
the doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
However, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  Furthermore, in cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

A.  Bilateral Hearing Loss

First, turning to the issue of bilateral hearing loss, the 
Board notes that pure tone audiometry tests and speech 
audiometry conducted by VA are used to evaluate the degree of 
hearing impairment.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
defective hearing, the rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100 (1998).

Initially, the Board notes that service medical records show 
that the veteran underwent a number of audiological 
evaluations during his time in service.  See service medical 
records dated in April 1975, June 1978, February 1986, March 
1987, January 1990, November 1990, February 1991, and 
November 1992.  However, at that most contemporaneous of 
these examinations, dated in November 1992, February 1991, 
November 1990, and January 1990, the examiners did not 
provide specific results, measured in decibels, as to the 
degree to which the veteran's hearing was impaired at the 
1000 Hertz through 4000 Hertz range.  Instead, the examiners 
attached a copy of graphic representations of the audiometric 
evaluation data obtained during the examinations.

Following his separation from military service, the veteran 
appeared at two VA audiological evaluations.  At a November 
1993 evaluation, pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
35
50
60
LEFT
50
70
30
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner then opined that the 
veteran had mild to moderately severe conductive hearing loss 
bilaterally.

The veteran testified at a personal hearing at the RO in 
October 1994 that he had worn one hearing aid since 1991 and 
his second hearing aid since 1993.  However, despite the use 
of his bilateral hearing aids he continued to have difficulty 
hearing people.  This problem included difficulty hearing 
someone speak and distinguishing where sound was coming from 
in a loud environment.  

At the second VA audiological evaluation, conducted in May 
1995, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
30
40
55
LEFT
45
70
50
25
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  The 
examiner opined that the veteran had mild to moderate mixed 
hearing loss in the right ear with significant air-bone gaps 
and moderate conductive hearing loss in the left ear.  
Lastly, the examiner stated that "[r]ating consideration 
should include the fact that[,] while hearing aids benefit 
this type of hearing loss very well[,] this veteran's 
recurring bilateral fluid drainage obviates the use of 
hearing aids in many cases."

Initially, the Board notes that the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), stated that VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  Furthermore, the Court, 
in Kelly v. Brown, 9 Vet. App. 37 (1996), went on to state 
that the Board may not interpret graphic representations of 
audiometric data.  Rather, the examiner must provide 
numerical results.  

Application of the rating criteria to either the November 
1993 VA examination results or the May 1995 VA examination 
results reveals Level I hearing in the right ear and Level I 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Given 
these studies, the veteran's service-connected bilateral 
hearing loss is deemed to be noncompensably disabling.  
38 C.F.R. § 4.85, Table VII.  Therefore, applying the 
schedular criteria, an evaluation greater than zero percent 
for the veteran's hearing loss is not warranted.  This is 
also true throughout the period of time during which his 
claim has been pending.  Fenderson, supra.

Moreover, while the veteran claims that the results do not 
accurately reflect the degree of debility he experiences, it 
is these authorized audiological evaluation results alone on 
which schedular ratings are based.  There being no indication 
in the record, other than the veteran's own assertions, that 
the results were not accurately obtained, the Board finds no 
basis for deciding this case otherwise.

Lastly, the Board notes that an examiner has opined that the 
veteran's otitis media may cause him to be unable to wear his 
hearing aids on occasion and that his hearing aids aggravate 
his otitis media.  First of all, the Board does not have 
before it the question of rating service-connected otitis 
media.  Secondly, the Board notes that the record on appeal 
shows that the veteran had the above-noted test scores 
despite having a left ear infection at the time of his 
November 1993 VA examination.  Therefore, because it is the 
authorized audiological evaluation results on which ratings 
are based, and because the record shows that, even when 
examined with a ear infection in November 1993, his scores 
entitled him to no more than a zero percent disability 
rating, the Board finds no basis for deciding this case 
otherwise.  (An inability to use hearing aids may very well 
adversely affect the veteran in a manner beyond that 
contemplated by the rating schedule.  However, the Board 
notes that applicable regulations allow for the chief of the 
audiology clinic to certify that use of the audiological test 
results would not present an accurate picture of the 
veteran's disability, see 38 C.F.R. § 4.85, and such a 
certification has not been made in this case.)

B.  Right and Left Foot Disabilities

Historically, the veteran's has been service connected for 
claw toe deformity of the second toe of the right foot, 
hallux valgus deformity of the right foot, and hallux valgus 
deformity of the left foot which were initially found to be 
noncompensably disabling under Diagnostic Codes 5278 
(acquired claw foot) and 5280 (unilateral hallux valgus).  
See RO decision entered in December 1993.  Thereafter, in the 
July 1995 hearing officer's decision, a 10 percent rating was 
assigned for right hallux valgus with claw deformity of the 
second toe and arthritis.  A 10 percent rating was also 
assigned for left hallux valgus with arthritis.  

Initially, the Board notes that service medical records show 
that, in October 1969, the veteran sought treatment for a 
tender right second toe.  A February 1993 podiatry 
examination revealed a contracted second toe of the right 
foot with dorsal irritation at the proximal interphalangeal 
joint and contracted second toe of the left foot with tyloma.  
Additionally, hallux abducto valgus deformities on both the 
right and left feet were seen.  The examiner opined that 
enlargement of the great toe joints caused contracture of the 
second and third toes that in turn caused pressure on the 
ball of the foot which lead to irritation in the dorsal 
aspect of the toes.  Thereafter, November 1992 bilateral feet 
X-rays showed an old fracture of the proximal phalanx of the 
second right toe, bilateral hallux valgus deformities, and 
bilateral mild degenerative changes of the first 
metatarsophalangeal joint. 

At a November 1993 VA examination, the veteran reported that 
he had fractured the second toe on the right foot in 1990 
while running.  He believed that his second toe was deformed, 
and he reported that he had to wear special shoes that 
provided room for this deformity.  On examination, the right 
foot showed no bulging of the medial border.  Longitudinal 
transverse latches appeared to be normal.  There was no spasm 
or tenderness of the peroneal muscles on the right.  However, 
there was moderate hallux valgus and clawing of the second 
toe.  On examination, the left foot had no bulging of the 
medial border.  Transverse and longitudinal latches appeared 
normal.  However, there was a moderate to marked bunion on 
the left with hallux valgus and clawing of the toes.  X-rays 
of the feet showed bilateral hammertoes.  The diagnoses were 
clawing of the toes and hallux valgus bilateral. 

The veteran testified at a personal hearing at the RO in 
October 1994.  He said that he had bunions that bothered him 
all day.  Moreover, wearing a different type of shoe did not 
relieve his discomfort.  Additionally, as to the second toe 
on his right foot, he reported that it was both deformed and 
painful.  Moreover, he reported that it rubbed against the 
top of his shoe and that this caused a callus to form over 
the joint.

At a May 1995 VA examination, the veteran complained of a 
right foot bunion, claw toes, and aching across the toes.  He 
also complained of a left foot bunion and pain in the first 
and second toes.  He reported that standing for one-half hour 
to forty-five minutes aggravated his condition.  Lastly, he 
reported that he had to wear loose fitting shoes because of 
his claw toe and bunion.  On examination, he was unable to 
walk on his toes because of his condition.  However, heel 
walking was normal.  Examination of the right foot showed a 
moderate bulging of the medial border.  There was also a 
moderate hallux of the great toe without deviation at the 
metatarsophalangeal  joint.  There was a clawing of the right 
second toe with flexion of the proximal interphalangeal 
joint.  There was a callus over the proximal interphalangeal 
joint of the right second toe of about 0.5cm.  The 
longitudinal and transverse arches appeared to be down on the 
right.  There was no plantar tenderness and no plantar 
callus.  X-rays of the right foot showed mild and generalized 
degenerative arthritis of the right foot and valgus deformity 
of the right great toe.  Examination of the left foot 
revealed a moderate bulging of the medial border.  There was 
a hallux valgus of the left great toe with medial deviation 
of about 25 degrees.  There was a callus over the proximal 
interphalangeal joint of this toe of 0.5cm.  However, there 
was no clawing of the left toes or plantar tenderness of the 
left foot.  X-rays of the left foot showed valgus deformity 
of the left great toe and degenerative arthritis of the left 
foot with spur formation and narrowing of the joint spaces.  
The diagnoses were degenerative arthritis of both feet with 
valgus deformity of the great toes bilaterally.

Initially, the Board notes that, given the 10 percent 
disability rating currently assigned the veteran's service-
connected right and left foot disabilities, he will only be 
entitled to a higher evaluation under Diagnostic Codes used 
to rate the foot and toes if:  he has unilateral claw foot 
(pes clavus) with all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to a right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads (the criteria for a 20 percent evaluation 
under Diagnostic Code 5278); or moderately severe malunion or 
nonunion of tarsal or metatarsal bones (the criteria for a 20 
percent evaluation under Diagnostic Code 5283); or other 
moderately severe foot injury (the criteria for a 20 percent 
evaluation under Diagnostic Code 5284); or X-ray evidence of 
degenerative arthritis with involvement of 2 or more minor 
joint groups with occasional incapacitating exacerbations 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5003).  38 C.F.R. § 4.71a (1998).

Turning to the merits of the case, the Board first considers 
the applicability of Diagnostic Code 5278 (unilateral claw 
foot).  At neither the November 1993 examination nor the May 
1995 VA examination did his feet show all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under metatarsal heads.  In fact, the May 1995 examiner 
reported the veteran had problems with only two of the toes 
of the right foot (first and second toes) and one toe on the 
left foot (first toe).  The Board notes that the November 
1993 examiner reported that the veteran had clawing of the 
"toes" of the left foot.  However, the May 1995 VA examiner 
found that the left foot did not have claw toes.  Moreover, 
there is no suggestion that he has claw foot.  Consequently, 
an increased schedular rating is not warranted for the 
veteran's service-connected right or left foot disability 
under this Code section.

Next, the Board has considered the potential applicability of 
Diagnostic Code 5283 (malunion or nonunion of tarsal or 
metatarsal bones).  However, the record on appeal is devoid 
of any evidence of such a problem.  See November 1993 and May 
1995 feet X-rays.  (Specifically, May 1995 X-rays of the 
right foot showed mild and generalized degenerative arthritis 
of the right foot and valgus deformity of the right great toe 
and May 1995 X-rays of the left foot showed valgus deformity 
of the left great toe and degenerative arthritis of the left 
foot.)  Consequently, an increased schedular rating is not 
warranted for the veteran's service-connected right or left 
foot disability under this Code section.

Criteria for rating foot injuries allow for a 20 percent 
rating when there is a moderately severe injury.  See 
Diagnostic Code 5284.  The term "moderately severe" is not 
defined by regulation.  However, as reported above, the 
overall regulatory scheme relating to the feet and toes 
contemplates 20 percent ratings in cases where problems 
include such difficulties as dorsiflexion of all toes 
unilaterally and marked tenderness under the metatarsal 
heads.  See Diagnostic Code 5278 (1998) (no more than 10 
percent is warranted even if the great toe is dorsiflexed).  
A 20 percent rating may also be assigned when there is 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones.  See Diagnostic Code 5283.  However, the 
record does not indicate that the veteran's disability 
approximates such degrees of debility.  

The veteran has testified that he had a history of bunion 
formation and chronic pain because both the second toe of the 
right foot and his great toes were deformed.  Moreover, on 
examination in November 1993, the right foot had moderate 
hallux valgus and clawing of the second toe.  Additionally, 
the left foot was also reported to have moderate to marked 
bunion on the left with hallux valgus and clawing of the 
toes.  Similarly, when examined in May 1995, although he was 
unable to walk on his toes, the right foot showed only a 
moderate bulging of the medial border, moderate hallux of the 
great toe, clawing of the right second toe with flexion of 
the proximal interphalangeal joint, a callus over the 
proximal interphalangeal joint of the right second toe, and 
the arches down on the right.  Examination of the left foot 
showed a moderate bulging of the medial border, a hallux 
valgus with medial deviation of about 25 degrees, and a 
callus over the proximal interphalangeal joint.  However, the 
examination did not reveal problems of the type contemplated 
for higher ratings under similar diagnostic codes.  
Therefore, the Board finds that, while the term "moderately 
severe" is not defined by regulation, when compared with 
other comparable ratings for the feet, this term must be 
understood to require more than the type of problems 
experienced by the veteran.  As suggested by the reference to 
Diagnostic Code 5278 above, even dorsiflexion of the great 
toe warrants no more than a 10 percent rating.  See 
Diagnostic Code 5278.  Consequently, regardless of the VA 
examiners use of the word "moderate" when describing the 
degree of impairment of a single toe, where, as here, the 
veteran's feet were neither swollen or tender, and no 
abnormalities were reported as to his other toes (while the 
November 1993 VA examiner reported clawing of the toes of the 
left foot, the veteran is not service-connected for claw toes 
of the left foot and the May 1995 examiner reported that 
there was no clawing of the toes of the left foot), an 
increase under Diagnostic Code 5284 is not warranted.  See 
also 38 C.F.R. § 4.14 (1998).

As previously stated, under Diagnostic Code 5003 degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

However, as outlined above, the Diagnostic Codes pertaining 
to limitation of motion of the veteran's service-connected 
right and left toe disabilities provide for a compensable (10 
percent) disability rating for his service-connected 
disabilities, but no more.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5278, 5280, 5281, 5282, 5283, 5284) (1998).  Therefore, 
because the veteran has already been assigned compensable 
disability ratings for his service-connected right and left 
toe disabilities, at least in part on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved, an increased schedular 
rating is not warranted under this Code section.

Furthermore, the Board notes that functional loss 
attributable to pain on use has been considered in arriving 
at the current assessments.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998); Johnson v. Brown, 9 Vet. App. 7, 11 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  
Accordingly, the Board finds that the 10 percent rating 
currently assigned pursuant to Diagnostic Codes 5280-5278 and 
5280-5003 takes into account his complaints of pain and 
compensates him for it.  This is true throughout the period 
of time during which his claim has been pending.  Fenderson, 
supra.  The Board consequently concludes that the 
preponderance of the evidence is against these claims.  (As 
noted above, the benefit-of-the-doubt doctrine does not apply 
where the preponderance of the evidence is against a claim.  
Gilbert, supra.)


ORDER

Service connection for a back disability is denied.

Service connection for a right knee disability is denied. 

Evaluation greater than zero percent for bilateral hearing 
loss is denied.

Evaluation greater than 10 percent for right foot hallux 
valgus with claw deformity of the second toe and arthritis is 
denied.

Evaluation greater than 10 percent for left foot hallux 
valgus with arthritis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

